DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Status of Claim
This action is in reply to the action filed on 26 of January 2021.
Claims 1-2, 8-9, and 15-16 have been amended.
Claims 3, 7, 10, 14, 17, and 21 have been cancelled.
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 112
Applicant’s amendments to claims 1, 8, and 15 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 1, 8, and 15and their dependent claims under 35 U.S.C 112 is withdrawn.  

35 USC § 101
Applicants submit that the amended independent Claim 1 does not fall under either of the groupings of abstract ideas identified by the Office Action and, even if this claim were directed to one of these groupings, the claim can be integrated into the practical application of an apparatus that improves the functioning of technology used for automatically responding to user requests.  Examiner respectfully disagree.   A human is capable to identify different types of transactions, location of the transactions, day or time of the transactions, the total for each transaction, and whether two or more transactions are associated to a particular travel life event and then combine them in order to produce a total price are pure observations which can be done in the mind and details written in a paper with the use of a pen as needed. Based on these past/historical transactions the human is also able to predict the cost of a future travel life event.  The nature of the transactions are construed as a sales activities or behaviors and a business relation between merchants and users and therefore are also considered to be Certain Methods of Organizing Human Activity.  
Applicant asserts that amended Claim 1 provides a technical solution to problems of slowed network communications and wasted networking and resources caused by the unnecessary reporting of voluminous amounts of transaction data between a retailer and customer, the wasted consumption of processing resources to coordinate the sending of this data, and the wasted memory resources used by a customer's device to receive and store this data and are not directed to anything similar to the examples enumerated in the revised October 2019 PEG.  In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.  Mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f).  Further, the retrieving limitations reflect an additional element that’s insignificant data gathering to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05.  Lastly, the examples found in the 2019 PEG are not exhaustive and serves as guidelines for examination purposes as a complement to the MPEP which remains the governing text for examination purposes.

35 USC § 103
Applicant asserts that example, Kumari, whether considered alone or in combination with Wadley and/or Calman, fails to teach, suggest, or disclose to "receive a request from the user for transactions related to the travel life event" and "in response to the request, retrieve from the database the second transaction assigned to the first cluster but not the first transaction assigned to the second cluster," as recited, in part, in amended Claim 1.  Examiner respectfully disagree. The Office Action no longer relies upon Kumari, Wadley and/or Calman to teach the amended claims.  Instead, the combination of Gupta with Fredericks, Just, Preston, and Shastry in view of new grounds of rejection as seeing in more detail below under USC 103 Rejection.  

Claim Rejections 
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 15 recites “a database configured to store a plurality of transactions…configured to: store a plurality of aggregation rules, wherein each aggregation rule indicates a life event and a transaction vector;…the plurality of transactions comprising a first transaction and a second transaction; determine a first transaction vector for the first transaction, the first transaction vector indicating a first time of the first transaction, a first product or first service transferred in the first transaction, and a first vendor that conducted the first transaction; determine a second transaction vector for the second transaction, the second transaction vector indicating a second time of the second transaction, a second product or second service transferred in the second transaction, and a second vendor that conducted the second transaction; determine, based on the first transaction vector, the first time of the first transaction, the first product or first service transferred in the first transaction, the first vendor, and an aggregation rule of the plurality of aggregation rules, that the first transaction occurred during a first life event corresponding to travel during a date range; determine, based on the second transaction vector, the second time of the second transaction, the second product or second service transferred in the second transaction, the second vendor, and an aggregation rule of the plurality of aggregation rules, that the second transaction occurred during a second life event corresponding to travel during the date range, wherein the date range includes the first time of the first transaction and the second time of the second transaction; determine, based at least in part upon the first life event and the second life event corresponding to travel during the date range, that the first life event and the second life event are the same travel life event; in response to the determination that the first life event and the second life event are the same travel life event, assign the first transaction and the second transaction to a first cluster for the first travel life event; store the first life event, the second life event, and an identifier for the first cluster to the database; receive, from a user, a correction indicating a third life event for the first transaction, wherein the third life event does not correspond to travel during the date range; in response to receiving the correction, assign the first transaction to a second cluster for the third life event; after assigning the first transaction to the second cluster for the third life event, receive a request from the user for transactions related to the first travel life event; in response to the request…the second transaction assigned to the first cluster but not the first transaction assigned to the second cluster, such that an amount…is reduced to respond to the request; determine a total price for transactions assigned to the first cluster; predict, based on the total price, a price for a subsequent travel life event; and communicate…a report comprising the retrieved second transaction correlated with the first travel life event and the predicted price for the subsequent travel life event, such that resources consumed to both communicate…and receive…the communicated report are decreased compared to the resources required to communicate and receive a report comprising the entire plurality of transactions”.  Accordingly, the claim recites an abstract idea. Claims 1 and 8 recite similar limitations as Claim 15 and as disclosed, they recite an abstract idea.
More specifically, claims 1, 8, and 15 are directed to “Certain Methods Of Organizing Human Activity”, specifically “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and “Mental Processes, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2, 4-6, 9, 11-13, 16, and 18-20 further recite the abstract idea for the same reasons as stated above with respect to claims 1, 8, and 15. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 8, and 15 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, claims 1, 8, and 15 do recite additional elements comprising “a hardware processor” communicatively coupled to “a memory”, “processing resources”, “memory resources”, “network bandwidth”, “a user device”, “network interface”, and “a data aggregator”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶16, 35 “Users 105 may use one or more devices 110 to request data. Devices 110 may be any appropriate device for communicating with components of system 100 over network 115. For example, devices 110 may be a telephone, a mobile phone, a computer, a laptop, a tablet and/or an automated assistant. This disclosure contemplates device 110 being any appropriate device for sending and receiving communications over network 115. As an example and not by way of limitation, device 110 may be a computer, a laptop, a wireless or cellular telephone, an electronic notebook, a personal digital assistant, a tablet, or any other device capable of receiving, processing, storing, and/or communicating information with other components of system 100. Device 110 may also include a user interface, such as a display, a microphone, keypad, or other appropriate terminal equipment usable by user 105; FIG. 2 illustrates the data aggregator 125 of the system 100 of FIG. 1. As illustrated in FIG. 2, data aggregator 125 includes a network interface 133, a memory 135, a vectorization engine 200, an aggregator 205, and a prediction engine 210” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Additionally, retrieve(ing) the plurality of transactions from the database reflects an additional element that’s insignificant data gathering to the judicial exception in view of MPEP 2106.05.  Therefore, this additional element does not integrate the abstract idea into a practical application.  Further, claims 1, 8, and 15 do not recite any additional elements beyond the abstract idea.
With respect to step 2B, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional element “a hardware processor” communicatively coupled to “a memory”, “processing resources”, “memory resources”, “network bandwidth”, “a user device”, “network interface”, and “a data aggregator”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶16, 35 disclosed above.  Additionally, retrieve(ing) the plurality of transactions from the database reflects an additional element that’s insignificant data gathering to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05.
As a result, claims 1, 8, and 15 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 1, 8, and 15 do not recite any additional elements beyond the abstract idea.
Claims 2, 4-6, 9, 11-13, 16, and 18-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness











1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9911155 to Gupta et al. (hereinafter referred to as “Gupta”), in view of US 20040167808 to Fredericks et al. (hereinafter referred to as “Fredericks”) in further view of US 20140279311 to Just (hereinafter referred to as “Just”) in even further view of US 20100153242 to Preston (hereinafter referred to as “Preston”) and in even further view of US 20130159081 to Shastry et al. (hereinafter referred to as “Shastry”).

(A)	As per Claims 1, 8, and 15: 
Gupta discloses the following:
a memory configured to store a plurality of aggregation rules, wherein each aggregation rule indicates a life event and a transaction vector; a network interface configured to retrieve a plurality of transactions from a database, the plurality of transactions comprising a first transaction and a second transaction; (Gupta Cols. 27-28 Lines 55-65, 53-60 FIG. 19 generally illustrates components of a computing device 1900 that may be utilized to execute embodiments and that includes a memory 1910, account processing program instructions 1912, a processor or controller 1920 to execute account processing program instructions 1912, a network or communications interface 1930, e.g., for communications with a network or interconnect 1940 between such components.  The memory 1910 may be or include one or more of cache, RAM, ROM, SRAM, DRAM, RDRAM, EEPROM and other types of volatile or non-volatile memory capable of storing data.  While embodiments are described with reference to segregated shopping lists that identify particular brands (e.g., CHEERIOS and PAMPERS), shopping lists generated according to embodiments may also refer to good and services generally or by type or category, which may be determined from item-level electronic transaction data or categorized by purchase interval program 250 a or another program such as QUICKRECEIPTS).
a hardware processor configured to: (Gupta Col. 28 Lines 28-30 the processor 1920 executes program instructions 1912 within memory 1910 and/or embodied on the carrier to implement method embodiments).
determine a first transaction vector for the first transaction, the first transaction vector indicating a first time of the first transaction, a first product or first service transferred in the first transaction, and a first vendor that conducted the first transaction; (Gupta Col. 16 Lines 1-10 as an example, item-level electronic transaction data 216 is received from a first source such as a first merchant 210 having a first electronic payment device 215 and from whom consumer 230 purchased an item 212 s a first time).
determine a second transaction vector for the second transaction, the second transaction vector indicating a second time of the second transaction, a second product or second service transferred in the second transaction, and a second vendor that conducted the second transaction; (Gupta Col. 16 Lines 1-10 item-level electronic transaction data 216 is received from second source such as a second merchant 210 having a second electronic payment device 215 and from whom consumer 230 purchased the same item 212 s a second time).
determine, based on the first transaction vector, the first time of the first transaction, the first product or first service transferred in the first transaction, the first vendor, and an aggregation rule of the plurality of aggregation rules, that the first transaction occurred during a first life event corresponding to travel during a date range; (Gupta Cols. 17-18 Lines 34-18 FIGS. 6A-C illustrate a more detailed example of how purchase intervals 251 and estimated dates 252 may be determined. Referring to FIG. 6A, item-level electronic transaction data 216 received at host computer 225 may be searched and organized in the form of a table 600. In the illustrated embodiment, table 600 includes data related to an example involving weekly purchases from May 1 to June 5 of four specific items 212 by consumer 230: Cereal 1 (e.g. CHEERIOS), Cereal 2 (e.g., RAISIN BRAN), Diapers (e.g., PAMPERS) and Paper Towels (e.g., BRAWNY), as identified by item name, description, product code, etc. of the received item-level electronic transaction data 216.  The merchants 210 may be merchants from which consumer 230 has purchased items in the past (e.g., that were the subject of purchase interval determinations) or other merchants 210 from which items could be purchased (e.g., such as COSTCO, TARGET or RALPH'S, which has many different types of items for sale)).

    PNG
    media_image1.png
    173
    387
    media_image1.png
    Greyscale

NOTES: Examiner interprets the 6-week window as being the date range and the trips to and from the stores as the travel life events.
determine, based on the second transaction vector, the second time of the second transaction, the second product or second service transferred in the second transaction, the second vendor, and an aggregation rule of the plurality of aggregation rules, that the second transaction occurred during a second life event corresponding to travel during a date range, wherein the date range includes the first time of the first transaction and the second time of the second transaction;54613296ATTORNEY'S DOCKET:PATENT APPLICATION (Gupta Cols. 17-18 Lines 34-18 FIGS. 6A-C illustrate a more detailed example of how purchase intervals 251 and estimated dates 252 may be determined. Referring to FIG. 6A, item-level electronic transaction data 216 received at host computer 225 may be searched and organized in the form of a table 600. In the illustrated embodiment, table 600 includes data related to an example involving weekly purchases from May 1 to June 5 of four specific items 212 by consumer 230: Cereal 1 (e.g. CHEERIOS), Cereal 2 (e.g., RAISIN BRAN), Diapers (e.g., PAMPERS) and Paper Towels (e.g., BRAWNY), as identified by item name, description, product code, etc. of the received item-level electronic transaction data 216.  The merchants 210 may be merchants from which consumer 230 has purchased items in the past (e.g., that were the subject of purchase interval determinations) or other merchants 210 from which items could be purchased (e.g., such as COSTCO, TARGET or RALPH'S, which has many different types of items for sale)).
 015444.1193USSN 15/420,6493 of 23determine, based at least in part upon the first life event and the second life event …that the first life event and the second life event are the same travel life event; (Gupta Cols. 19-20 Lines 60-19 According to one embodiment, shopping list program 250 b is operable to generate merchant-specific shopping lists 253 for each merchant 210 from whom recurring item 212 purchases have been made. Thus, in the embodiment generally illustrated in FIGS. 7B-D, shopping list program 250 b generates multiple location-based shopping lists 253L for a given estimated date 252 a and based at least in part upon prior purchases of items 212 from various merchants 210.  In the illustrated embodiment, for a given estimated date 252 a (e.g. June 12), shopping list program 250 b generates a first location-based shopping list 253 a with certain items 212 (e.g., ITEMS 1-2) to be purchased from a first merchant 210 a (first event), a second location-based shopping list 253 b identifying other items 212 (e.g., ITEMS 3-6) to be purchased from a second merchant 210 b (second event), and a third shopping list 253 c identifying additional items 212 (e.g., ITEMS 7-10) to be purchased from a third merchant 210 c) (third event)).
in response to the determination that the first life event and the second life event are the same travel life event… the first transaction and the second transaction… for the travel life event; (Gupta Cols. 19-20 Lines 60-19 according to one embodiment, shopping list program 250 b is operable to generate merchant-specific shopping lists 253 for each merchant 210 from whom recurring item 212 purchases have been made. Thus, in the embodiment generally illustrated in FIGS. 7B-D, shopping list program 250 b generates multiple location-based shopping lists 253L for a given estimated date 252 a and based at least in part upon prior purchases of items 212 from various merchants 210.  In the illustrated embodiment, for a given estimated date 252 a (e.g. June 12), shopping list program 250 b generates a first location-based shopping list 253 a with certain items 212 (e.g., ITEMS 1-2) to be purchased from a first merchant 210 a (first event), a second location-based shopping list 253 b identifying other items 212 (e.g., ITEMS 3-6) to be purchased from a second merchant 210 b (second event), and a third shopping list 253 c identifying additional items 212 (e.g., ITEMS 7-10) to be purchased from a third merchant 210 c) (third event)).
store the first life event, the second life event… to the database; (Gupta Col. 16 Lines 11-21 referring again to FIG. 2A and with continuing reference to FIG. 3, at 308, purchase interval program 250a searches or segments transaction data 216 received at or retrieved or generated by intermediate computer 225 to identify recurring purchases of a specific item 212 s. For this purpose, purchase interval program 250a may search for specific item 212 “s” (212 a, 212 b, 212 c) identifiers such as name, description, product codes, etc. At 310, item-level electronic transaction data 216 (216 a, 216 b, 216 c) of recurrent purchases of specific item 221 s is stored in database 255 as a table or other data format and may be for one or multiple consumers 230).
in response to the request, retrieve from the database the second transaction assigned to the first cluster but not the first transaction assigned to the second cluster…; (Gupta Cols. 13-14, 16 Lines 61-3, 11-21 FMS 260 as described above with reference to FIGS. 2A-C is defined to include, any computing system implemented, on-line or web-based, system, package, program, module, or application that gathers financial data, has the capability to receive or retrieve financial data including item-level electronic transaction data 216, analyze and categorize at least part of the financial data into various reports or displays that are provided to consumer 230, and provides consumer 230 with the capability to conduct, and/or monitor, financial transactions. Referring again to FIG. 2A and with continuing reference to FIG. 3, at 308, purchase interval program 250a searches or segments transaction data 216 received at or retrieved or generated by intermediate computer 225 to identify recurring purchases of a specific item 212s. For this purpose, purchase interval program 250a may search for specific item 212s identifiers such as name, description, product codes, etc. At 310, item-level electronic transaction data 216 of recurrent purchases of specific item 221s is stored in database 255 as a table or other data format and may be for one or multiple consumers 230).
communicate, to a user device, a report comprising the retrieved second transaction correlated with the travel life event…; (Gupta Cols. 13-14 Lines 61-3 FMS 260 as described above with reference to FIGS. 2A-C is defined to include, any computing system implemented, on-line or web-based, system, package, program, module, or application that gathers financial data, has the capability to receive or retrieve financial data including item-level electronic transaction data 216, analyze and categorize at least part of the financial data into various reports or displays that are provided to consumer 230, and provides consumer 230 with the capability to conduct, and/or monitor, financial transactions).
 Although Gupta teaches a shopping list generator based on previous transactions of different types of products at different locations and at different dates in order to predict future shopping lists while considering both consumer location and consumer calendar or schedule criteria in order to determine whether the consumer has time to shop and/or how much time and how many merchants (travel) it can go to during a time period, it doesn’t expressly disclose clustering the transactions based on travel life events and further predict price of future travel life events and Fredericks teaches: 
after assigning the first transaction to the second cluster for the third life event, receive a request from the user for transactions related to the travel life event; (Fredericks ¶71 at this point the traveler decided to add a previous trip to Chicago onto the existing expense report. He proceeds to FIG. 14, where he selects the “Chicago Trip”, and then in FIG. 15, the date range of the report is automatically updated).
predict, based on the total price, a price for a subsequent travel life event; (Fredericks ¶27 expense reports serve multiple purposes, including, but not limited to: allowing the employee to be reimbursed for approved out-of-pocket expenses incurred during business travel, allowing the company to track the consumption of travel event requests that were previously reserved in order to estimate expenses that will be submitted in the future).

…and the predicted price for the subsequent travel life event…; (Fredericks ¶27 expense reports serve multiple purposes, including, but not limited to: allowing the employee to be reimbursed for approved out-of-pocket expenses incurred during business travel, allowing the company to track the consumption of travel event requests that were previously reserved in order to estimate expenses that will be submitted in the future).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gupta’s method and system of determining a purchase interval of an item purchased by the consumer from a merchant with a purchase interval program executing on or accessed by a computer and have the traveler add a previous trip to Chicago onto the existing expense report of Fredericks as both are analogous art which teach solutions to data gathering and extraction pertaining to transactions made by customers  as taught in Gupta Cols. 17-18 Lines 34-18 and further allow the customer/traveler to add new transactions to an expense report and use the data to estimate expenses for future travels as taught in Fredericks ¶27, 71.
Although Gupta in view of Fredericks teaches a shopping list generator based on previous transactions of different types of products at different locations and at different dates in order to predict future shopping lists while considering both consumer location and consumer calendar or schedule criteria in order to determine whether the consumer has time to shop and/or how much time and how many merchants (travel) it can go to during a time period, it doesn’t expressly disclose multiple transaction clusters that are geocoded and Just teaches: 
…assign…to a first cluster…; (Just ¶50 Geocoding processor 103 may create one or more purchase clusters of past transactions based on the geocoded information associated with each transaction. Each cluster may include a plurality of past transactions that have similar geocoded information).
…and an identifier for the first cluster…; (Just ¶50 Geocoding processor 103 may create one or more purchase clusters of past transactions based on the geocoded information associated with each transaction. Each cluster may include a plurality of past transactions that have similar geocoded information).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gupta in view of Fredericks’ method and system of determining a purchase interval of an item purchased by the consumer from a merchant with a purchase interval program executing on or accessed by a computer and have geocoding processor 103 create one or more purchase clusters of past transactions based on the geocoded information associated with each transaction of Just as both are analogous art which teach solutions to data gathering and extraction pertaining to transactions made by customers  as taught in Gupta Cols. 17-18 Lines 34-18 in view of Fredericks and further cluster a plurality of past transactions that have similar geocoded information as taught in Just ¶50.
Although Gupta in view of Fredericks and in further view of Just teaches a shopping list generator based on previous transactions of different types of products at different locations and at different dates in order to predict future shopping lists while considering both consumer location and consumer calendar or schedule criteria in order to determine whether the consumer has time to shop and/or how much time and how many merchants (travel) it can go to during a time period while having the geocoding processor 103 create one or more purchase clusters of past transactions based on the geocoded information associated with each transaction it doesn’t expressly disclose having users correct transaction categories therefore having the system assign the transactions to the correct category and providing a total cost for each cluster  and Preston teaches: 
receive, from a user, a correction indicating a third life event for the first transaction, wherein the third life event does not correspond to travel during the date range; (Preston ¶17, 38-41 the financial transactions included in the Transaction Detail can be filtered using the selectors 630-636 so that only financial transactions satisfying the parameters of the selectors 630-636 are displayed to the user.  The merchant category and the member associated with the financial transactions can be modified by the user so that a different merchant category or a different member can be associated with the financial transaction. The tool can list the merchant categories that can replace the merchant category and the user can select the desired merchant category from the list to replace the existing merchant category. Upon selection of the desired merchant category, the desired merchant category is associated with the merchant of the financial transaction). 

    PNG
    media_image2.png
    331
    481
    media_image2.png
    Greyscale

in response to receiving the correction, assign the first transaction to a second cluster for the third life event; (Preston ¶41-43 the tool can list the merchant categories that can replace the merchant category and the user can select the desired merchant category from the list to replace the existing merchant category. Upon selection of the desired merchant category, the desired merchant category is associated with the merchant of the financial transaction.  To save the modifications, the user can select a “Save” option 1150, which saves the modifications. Thereafter, when the user views the financial transactions with modified associations, the modifications are displayed). 
determine a total price for transactions assigned to the first cluster; (Preston ¶46 FIG. 13 is an exemplary web-based GUI 1300 for illustrating the budget analysis based on a selection of a “By Category” budget analysis option 1302. The budget analysis can be depicted using a graph 1305, such as a bar graph, column graph, or other suitable graph, and can show analysis results for a specified time frame and member. For example, the GUI 1200 can include a “From” selector 630, a “To” selector 632, the “Name” selector 634, and “Card Holder” selector 636. The “From” selector 630 can identify a point in time after which financial transactions can be included in the budget analysis and the “To” selector 632 can allow the user to choose a point in time before which financial transactions can be included in the budget analysis. As a result, only financial transactions within the range specified by the “Form” and “To” selectors 630 and 632, respectively, are included in the graph 1305.).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gupta in view of Fredericks and in further view of Just’s method and system of determining a purchase interval of an item purchased by the consumer from a merchant with a purchase interval program executing on or accessed by a computer and have the merchant category associated with the financial transactions modified by the user so that a different merchant category associated with the financial transaction and display totals for each category which is a cluster of transactions of Preston as both are analogous art which teach solutions to data gathering and extraction pertaining to transactions made by customers  while clustering transactions based on geocodes while allowing customers to edit an expense report as taught in Gupta Cols. 17-18 Lines 34-18 in view of Fredericks and in further view of Just and further allow customers to change the assigned category(ies) of transactions and have the system display totals for each category for a particular time period which can be adjusted by the user via GUI while each category clusters a multitude of transactions as taught in Preston ¶17, 38-41, 46.
Although Gupta in view of Fredericks in further view of Just and in even further view of Preston teaches a shopping list generator based on previous transactions of different types of products at different locations and at different dates in order to predict future shopping lists while considering both consumer location and consumer calendar or schedule criteria in order to determine whether the consumer has time to shop and/or how much time and how many merchants (travel) it can go to during a time period while having the geocoding processor 103 create one or more purchase clusters of past transactions based on the geocoded information associated with each transaction it doesn’t expressly disclose reducing amount of computing resources and Shastry teaches: 
…such that an amount of processing resources, memory resources, and network bandwidth is reduced to respond to the request; (Shastry ¶57 the Ad-Track may provide customized advertisements to consumers, which reduces the volume of network communication messages of ads, and thus saves the network bandwidth usage, and improves ad network transmission efficiency and data communication latency performance).
…such that resources consumed to both communicate by the data aggregator and receive by the user device the communicated report are decreased compared to the resources required to communicate and receive a report comprising the entire plurality of transactions; (Shastry ¶57 the Ad-Track may provide customized advertisements to consumers, which reduces the volume of network communication messages of ads, and thus saves the network bandwidth usage, and improves ad network transmission efficiency and data communication latency performance). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gupta in view of Fredericks in further view of Just and in further view of Preston’s method and system of determining a purchase interval of an item purchased by the consumer from a merchant with a purchase interval program executing on or accessed by a computer and reduces the volume of network communication messages of ads, and thus saves the network bandwidth usage, and improves ad network transmission efficiency and data communication latency performance of Shastry as both are analogous art which teach solutions to data gathering and extraction pertaining to transactions made by customers  while clustering transactions based on geocodes while allowing customers to edit an expense report and retrieve certain transactions as taught in Gupta Cols. 17-18 Lines 34-18 in view of Fredericks and in further view of Just and in further view of Preston and further reduce network and computing resources as taught in Shastry ¶57.

(B)	As per Claims 2, 9, and 16:
Gupta expressly discloses the following:
wherein the database stores authentication information for the user; (Gupta Cols. 10-11 Lines 65-18  FMS 260 configured for use in embodiments are managed by hosts 220 with whom participating merchants 210 have agreed to provide item level-receipt data 216 associated with a particular consumer 230, e.g., using a membership card, club card as in QUICKRECEIPTS or other identifying information, or by the consumer 230 registering a credit card with the host 220 such that when item-level receipt data 216 is received at intermediate computer 225, FMS 260 can allocate the data to consumer 230.  One embodiment of purchase interval program 250a that may be utilized in embodiments receives or accesses item-level electronic transaction data 216 from electronic sources 215 or collected and stored in database 255).
 
(C)	As per Claims 4, 11, and 18:
Gupta expressly discloses the following:
wherein the hardware processor is further configured to: (Gupta Col. 28 Lines 28-30 the processor 1920 executes program instructions 1912 within memory 1910 and/or embodied on the carrier to implement method embodiments).
determine a first transaction type for the first transaction; determine a second transaction type for the second transaction; (Gupta Col. 17 Lines 34-45 FIGS. 6A-C illustrate a more detailed example of how purchase intervals 251 and estimated dates 252 may be determined. Referring to FIG. 6A, item-level electronic transaction data 216 received at host computer 225 may be searched and organized in the form of a table 600. In the illustrated embodiment, table 600 includes data related to an example involving weekly purchases from May 1 to June 5 of four specific items 212 by consumer 230: Cereal 1 (e.g. CHEERIOS), Cereal 2 (e.g., RAISIN BRAN), Diapers (e.g., PAMPERS) and Paper Towels (e.g., BRAWNY), as identified by item name, description, product code, etc. of the received item-level electronic transaction data 216).

(D)	As per Claims 5, 12, and 19:
Gupta discloses the following:
wherein the hardware processor is further configured to determine the third life event based on a social media feed; (Gupta Col. 12 Lines 21-28 a current consumer 230 location may also be determined based on an IP address of the computing device 235. Further, a current consumer 230 location may be determined based on a location at which consumer 230 electronically checked in, e.g. using FOURSQAURE (foursquare.com) and GOWALLA (gowalla.com), or other location-based social networking sites that allow people to electronically “checking-in” at a venue or merchant using mobile communication device 235).

(E)	As per Claims 5, 12, and 19:
Although Gupta in view of Fredericks in further view of Just in even further view of Preston and in even further view of Shastry teaches a shopping list generator based on previous transactions of different types of products at different locations and at different dates in order to predict future shopping lists while considering both consumer location and consumer calendar or schedule criteria in order to determine whether the consumer has time to shop and/or how much time and how many merchants (travel) it can go to during a time period while having the geocoding processor 103 create one or more purchase clusters of past transactions based on the geocoded information associated with each transaction it doesn’t expressly disclose retrieving a total cost for each cluster and communicate the results and Preston additionally teaches: 
wherein the network interface is further configured to: retrieve a total price for each cluster of a plurality of clusters, each cluster of the plurality of clusters for a different life event; communicate each life event for the plurality of clusters and the total price for each cluster of each life event; (Preston ¶48 the GUI 1400 can include a column 1410 of categories, a column 1420 corresponding to the budget for each category in the month-to-date, a column 1430 corresponding to the spending for each category in the month-to-date, a column 1440 corresponding to the difference between the budget and spending for each category in the month-to-date, and a column 1450 corresponding to the percent difference between the budget and spending for each category in the month-to-date).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gupta in view of Fredericks in further view of Just in further view of Preston and in further view of Shastry’s method and system of determining a purchase interval of an item purchased by the consumer from a merchant with a purchase interval program executing on or accessed by a computer and reduces the volume of network communication messages of ads, and thus saves the network bandwidth usage, and have  the GUI 1400 include a column 1410 of categories, a column 1420 corresponding to the budget for each category in the month-to-date, a column 1430 corresponding to the spending for each category in the month-to-date, a column 1440 corresponding to the difference between the budget and spending for each category in the month-to-date of Preston as both are analogous art which teach solutions to data gathering and extraction pertaining to transactions made by customers  while clustering transactions based on geocodes while allowing customers to edit an expense report and retrieve certain transactions as taught in Gupta Cols. 17-18 Lines 34-18 in view of Fredericks and in further view of Just in further view of Preston and in further view of Shastry and further retrieve and communicate categories pertaining to different life events where transactions are clustered in each category based on the time range associated with the communication as additionally taught in Preston ¶48.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20140324964 A1
TECHNIQUES FOR INFERRING A LOCATION
Anand; Sathyanarayan et al.
US 20090132347 A1
Systems And Methods For Aggregating And Utilizing Retail Transaction Records At The Customer Level
Anderson; Russell Wayne et al.
US 8086528 B2
Transaction aggregator
Barrett; Melyssa et al.
US 8626705 B2
Transaction aggregator for closed processing
Barrett; Melyssa et al.
US 20170300184 A1
METHOD AND SYSTEM FOR PROVIDING AN INTUITIVE AND INTERACTIVE FINANCIAL TRANSACTION CATEGORIZATION DISPLAY
Calles; Justin et al.
US 8924393 B1
Method and system for improving automatic categorization of financial transactions
Channakeshava; Girish Mallenahally
US 20120109802 A1
VERIFYING IDENTITY THROUGH USE OF AN INTEGRATED RISK ASSESSMENT AND MANAGEMENT SYSTEM
Griffin; Maura Louise et al.
US 20180164959 A1
PERSONALIZED ADAPTIVE TASK FRAMEWORK FOR USER LIFE EVENTS
Gupta; Rahul et al.
US 20170116578 A1
LIFE EVENT-BASED TRAVEL PLANNING
HADATSUKI; Naomi
US 10592956 B2
Adaptive recommendation system and methods
Hu; Po et al.
US 10515339 B1
Error correction system for accountants
Hughes; Marie L. et al.
US 8620780 B2
System and method for data management and financial transaction categorization
Krakowiecki; Matthew et al.
US 10475125 B1
Utilizing financial data of a user to identify a life event affecting the user
Kumari; Neha et al.
US 20090222364 A1
SYSTEM AND METHOD FOR ATTRIBUTE-BASED TRANSACTION CATEGORIZATION
McGlynn; Joseph A. et al.
US 20180046939 A1
Automated Machine Learning Feature Processing
Meron; Avishay et al.
US 20180089303 A1
CLUSTERING EVENTS BASED ON EXTRACTION RULES
Miller; Jesse Brandau et al.
US 20090327045 A1
GENERATING RETAIL SALES REPORT
Olives; Jeffrey Rolland et al.
US 20130061156 A1
COMPUTER IMPLEMENTED METHODS AND APPARATUS FOR FILTERING INFORMATION UPDATES TO DISPLAY IN A FEED OF AN ONLINE SOCIAL NETWORK
Olsen; Joseph M. et al.
US 7240028 B1
Automated financial register reconciliation in a combined user interface
Rugge; Robert D.
US 7966329 B1
Method and system for recognition and categorization of financial transactions
Rukonic; Marko et al.
US 20070265946 A1
Aggregating event indicators
Schimpf; Brian C. et al.
US 20170323246 A1
EVENT PREDICTION IN A SYSTEM OF CONNECTED ENTITIES
Suzanne; Beno t et al.
US 20150242869 A1
METHOD AND SYSTEM FOR LINKING TRANSACTION DATA WITH EVENTS
Unser; Kenny et al.
US 20150088716 A1
ACTIVITY HISTORY FOR A FINANCIAL AND SOCIAL MANAGEMENT SYSTEM
Votaw; Elizabeth S. et al.
US 20160275612 A1
SYSTEM FOR ACCOUNT LINKING AND FUTURE EVENT INTEGRATION INTO RETIREMENT SCORE CALCULATION
Wadley; Cameron Darnell et al.
US 20200026695 A1
Incremental Clustering Of Database Tables
Yan; Jiaqi et al.
US 20170337480 A1
INFERRING EVENTS BASED ON IDENTIFIED BEHAVIOR
Yin; Christopher et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        2/11/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623